Title: From Alexander Hamilton to William Ellery, 22 April 1794
From: Hamilton, Alexander
To: Ellery, William




    Treasury DepartmentApril 22. 1794
    Sir
  
  The Schooner Boyne whereof Thomas Grune is Master ought to have been permitted to proceed to her Port of Destination, New York. An instruction to the Military officer to release her in order that she may proceed will go by this Post from the War Department. Should any accident delay it You will communicate this letter to him as evidence of the President’s intention in order that no further detention may ensue.
  With consideration   I am Sir   Your obedient servant

  Alex Hamilton
  William Ellery Esquire

